--   --·-----·--   --------~----·-·--   -----~--·   ---------~--   --   ·----   ------- -   ~




MODIFY and AFFIRM; Opinion issued January 16, 2013.




                                                               In The
                                       QCourt of 21ppeal~
                              jfiftb lli~id of -atexa~ at llalla~
                                                   No. 05-11-01603-CR

                             ELIZABETH NGOZI ABAMU, Appellant

                                                                   v.
                                     THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F09-14767-Y

                                      MEMORANDUM OPINION
                            Before Justices FitzGerald, Fillmore, and Evans
                                     Opinion by Justice Fillmore

       Elizabeth Ngozi Abamu waived a jury and pleaded not guilty to tampering with a

governmental record.        See TEX. PENAL CODE ANN. § 37.10(a) (West 2011).                                           After fmding

Abamu guilty, the trial court assessed punishment at five years' imprisonment, probated for five

years. In a single issue, Abamu contends the judgment should be modified to accurately reflect

the proceedings. We modify the trial court's judgment and affirm as modified. The background

of the case and the evidence admitted at trial are well known to the parties, and we therefore

limit recitation of the facts. We issue this memorandum opinion pursuant to Texas Rule of

Appellate Procedure 47.4 because the law to be applied in the case is well settled.
       The record shows Abamu entered a not guilty plea to the charges in the indictment. The

judgment, however, states she pleaded guilty and had a plea bargain agreement. Thus, the

judgment is incorrect.   We sustain Abamu's sole issue.     We modify the judgment to show

Abamu entered a not guilty plea and there were no plea bargain terms. See TEx. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529-30 (Tex. App.-Dallas 1991, pet. refd).

       As modified, we affirm the trial court's judgment.




                                                     ROBERT M. FILLMORE
                                                     JUSTICE


Do Not Publish
TEx. R. APP. P. 47

111603F.U05




                                               -2-
---··--·   ·----.·:--:··-·:-:__-_--:---~---·-----




                                                             Qtourt of ~peal~
                                                    jfiftb Jli~ritt of 'atexa~ at Jlalla~

                                                                JUDGMENT


                   ELIZABETH NGOZI ABAMU,                                   Appeal from the Criminal District Court
                   Appellant                                                No.7 of Dallas County, Texas (Tr.Ct.No.
                                                                            F09-14767-Y).
                    No. 05-11-0 1603-CR              V.                     Opinion delivered by Justice Fillmore,
                                                                            Justices FitzGerald and Evans participating.
                   THE STATE OF TEXAS, Appellee



                           Based on the Court's opinion of this date,. the trial court's judgment is MODIFIED as
                    follows:

                                The section entitled "Plea to Offense" is modified to show "Not Guilty."

                                The section entitled "Terms of Plea Bargain" is modified to show "None."

                                As modified, we AFFIRM the trial court's judgment.



                                Judgment entered January 16,2013.




                                                                                      ~
                                                                                    ROBERT M. FILLMORE
                                                                                    JUSTICE